Exhibit 10.10
 


FIFTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT




THIS FIFTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (hereinafter referred to
as this “Fifth Amendment”) is made this 16th day of February, 2011, but
effective as of December 7, 2010, by and among


BEL FUSE INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of New Jersey, having an address located at
206 Van Vorst Street, Jersey City, New Jersey 07302 (hereinafter referred to as
the “Borrower”),


AND


BEL VENTURES INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having an address located at
c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Bel Ventures”),


AND


BEL POWER INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Massachusetts, having an address located
at c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Bel Power”),


AND


BEL TRANSFORMER INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having an address located at
c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Bel Transformer”),


AND


BEL CONNECTOR INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having an address located at
c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Bel Connector”),


AND


CINCH CONNECTORS, INC., a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, having an address located
at c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Cinch Connectors”),


AND


BEL WORKSOP LLC., a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, having an address
located at c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey
07302 (hereinafter referred to as “Bel Worksop”, and hereinafter Bel Ventures,
Bel Power, Bel Transformer, and Bel Connector shall be collectively referred to
as the “Original Guarantors”, and hereinafter the Original Guarantors, Cinch
Connectors, and Bel Worksop shall be collectively referred to as the
“Guarantors”),


 
 

--------------------------------------------------------------------------------

 
AND


BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association duly
organized and validly existing under the laws of the United States of America,
having an office located at 750 Walnut Avenue, Cranford, New Jersey 07016
(hereinafter referred to as the “Lender”).


W I T N E S S E T H :


WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Credit and Guaranty Agreement dated February 12, 2007, executed by and among the
Borrower, the Lender, Bel Power Products Inc., a Delaware corporation
(hereinafter referred to as “Bel Power Products”), and the Original Guarantors
(hereinafter referred to as the “Original Loan Agreement”), (i) the Lender made
available to the Borrower an unsecured revolving credit loan facility in the
then-maximum principal amount of up to Twenty Million and 00/100
($20,000,000.00) Dollars for working capital purposes, capital expenditures, and
other lawful corporate purposes of the Borrower (hereinafter referred to as the
“Revolving Credit Facility”) and (ii) each Original Guarantor and Bel Power
Products, as an original guarantor, absolutely, irrevocably and unconditionally
guarantied the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of the “Borrower Obligations” (as such term is
defined in the Original Loan Agreement); and


WHEREAS, the Revolving Credit Facility is evidenced by that certain Revolving
Credit Loan Note dated February 12, 2007, executed by the Borrower, as maker, in
favor of the Lender, as payee (hereinafter referred to as the “Revolving Credit
Loan Note”), in the then-maximum principal amount of up to $20,000,000.00; and


WHEREAS, Bel Power Products has merged with and into Bel Power, with Bel Power
being the surviving entity, as evidenced by (i) those certain Articles of Merger
Involving Domestic Corporations, Foreign Corporations or Foreign Other Entities
dated July 6, 2006 and filed with the Office of the Secretary of the
Commonwealth of Massachusetts on September 1, 2006 and (ii) that certain
Certificate of Merger dated January 10, 2008 and filed with the Secretary of
State of the State of Delaware on January 22, 2008; and


WHEREAS, pursuant to the terms, conditions, and provisions of that certain First
Amendment to Credit and Guaranty Agreement dated as of April 30, 2008, executed
by and among the Lender, the Borrower, and the Original Guarantors (hereinafter
referred to as the “First Amendment”), the Borrower, the Original Guarantors,
and the Lender amended the Original Loan Agreement for the purposes more fully
set forth and described therein; and


WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Second Amendment to Credit and Guaranty Agreement dated as of June 30, 2009,
executed by and among the Lender, the Borrower, and the Original Guarantors
(hereinafter referred to as the “Second Amendment”), the Borrower, the Original
Guarantors, and the Lender amended the Original Loan Agreement for the purposes
more fully set forth and described therein; and


WHEREAS, the Borrower acquired one hundred percent (100%) of the issued and
outstanding stock of Cinch Connectors (hereinafter referred to as the
“Acquisition”) on January 29, 2010 and, pursuant to the terms, conditions, and
provisions of that certain Guaranty Supplement No. 1 dated as of January 29,
2010, executed by and between Cinch Connectors and the Lender, Cinch Connectors
has been added as a “Subsidiary Guarantor” (as such term is defined in the Loan
Agreement) of the Revolving Credit Facility; and


 
 

--------------------------------------------------------------------------------

 
WHEREAS, in connection with the Acquisition, pursuant to the terms, conditions,
and provisions of that certain Third Amendment to Credit and Guaranty Agreement
dated as of January 29, 2010, executed by and among the Lender, the Borrower,
the Original Guarantors, and Cinch Connectors (hereinafter referred to as the
“Third Amendment”), the Borrower, the Original Guarantors, Cinch Connectors, and
the Lender amended the Original Loan Agreement for the purposes more fully set
forth and described therein; and


WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Fourth Amendment to Credit and Guaranty Agreement dated September 27, 2010, but
effective as of March 31, 2010, executed by and among the Lender, the Borrower,
the Original Guarantors, and Cinch Connectors (hereinafter referred to as the
“Fourth Amendment”), the Borrower, the Original Guarantors, Cinch Connectors,
and the Lender amended the Original Loan Agreement for the purposes more fully
set forth and described therein (hereinafter the Original Loan Agreement, as
amended and modified by the First Amendment, the Second Amendment, the Third
Amendment, and the Fourth Amendment, shall be referred to as the “Loan
Agreement”); and


WHEREAS, simultaneously with the execution hereof, the Borrower and the Lender
have executed that certain First Allonge to Revolving Credit Loan Note dated of
even date herewith for the purpose of increasing the principal amount evidenced
by the Revolving Credit Loan Note from “$20,000,000.00” to “$30,000,000.00”
(hereinafter referred to as the “First Allonge”); and


WHEREAS, the Borrower has formed Bel Worksop (hereinafter referred to as the
“Formation”) on December 7, 2010 and, pursuant to the terms, conditions, and
provisions of that certain Guaranty Supplement No. 2 dated of even date
herewith, executed by and between Bel Worksop and the Lender (hereinafter
referred to as the “Guaranty Supplement No. 2”), Bel Worksop has been added as a
Subsidiary Guarantor of the Revolving Credit Facility; and


WHEREAS, the Borrower, the Guarantors, and the Lender have agreed to further
amend and modify the terms, conditions, and provisions of the Loan Agreement
pursuant to the terms, conditions, and provisions of this Fifth Amendment for
the purposes more fully set forth and described herein; and


WHEREAS, defined terms used but not expressly defined herein shall have the same
meanings when used herein as set forth in the Loan Agreement.


NOW, THEREFORE, intending to be legally bound hereby the Borrower, the
Guarantors, and the Lender hereby promise, covenant, and agree as follows:


1.           Loan Agreement.  The Loan Agreement is hereby amended and modified
by this Fifth Amendment as follows:


(i)           The existing definition of “Consolidated Fixed Charge Ratio” in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and the
following new definition is hereby inserted in its place and stead:


““Consolidated Fixed Charge Ratio” means, as of the last day of each fiscal
quarter, the ratio of (i) Consolidated EBITDA -to- (ii) Consolidated Fixed
Charges, in each case for the Four Quarter Trailing Period.”


 
 

--------------------------------------------------------------------------------

 
(ii)           The existing definition of “Loan Documents” in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and the following new
definition of “Loan Documents” is hereby inserted in its place and stead:


““Loan Documents” means, collectively, this Agreement, the Note, the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, the
Fifth Amendment, the First Allonge, each Secured Hedging Agreement and all other
agreements, instruments and documents executed or delivered in connection
herewith.”


(iii)           The following new definition is hereby inserted into Section 1.1
of the Loan Agreement in its proper place:


““Fifth Amendment” shall mean that certain Fifth Amendment to Credit and
Guaranty Agreement dated February 16, 2011, but effective as of December 7,
2010, executed by and among the Borrower, the Lender, and the then current
Subsidiary Guarantors as of the date of such Fifth Amendment to Credit and
Guaranty Agreement, pursuant to which the parties thereto amended and modified
the terms, conditions, and provisions of this Agreement.”


(iv)           The following new definition is hereby inserted into Section 1.1
of the Loan Agreement in its proper place:


““First Allonge” shall mean that certain First Allonge to Revolving Credit Loan
Note dated February 16, 2011, but effective as of December 7, 2010, executed by
and among the Borrower and the Lender, pursuant to which the parties thereto
amended and modified the terms, conditions, and provisions of the Note.”


(v)           The existing definition of “Revolving Commitment” in Section 1.1
of the Loan Agreement is hereby deleted in its entirety and the following new
definition of “Revolving Commitment” is hereby inserted in its place and stead:


 
““Revolving Commitment” means the commitment of the Lender to make Revolving
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of the Revolving Credit Exposure permitted hereunder, as such commitment
may be reduced or increased from time to time pursuant to Section 2.3 hereof.
The amount of the Lender’s Revolving Commitment is $30,000,000.00.”



(vi)           The existing definition of “Revolving Maturity Date” in Section
1.1 of the Loan Agreement is hereby deleted in its entirety and the following
new definition of “Revolving Maturity Date” is hereby inserted in its place and
stead:


 
““Revolving Maturity Date” means June 30, 2014, or such earlier date on which
the Revolving Loans shall become due and payable, whether by acceleration or
otherwise.”



 
 

--------------------------------------------------------------------------------

 
(vii)           Each existing reference to “$1,000,000.00” in Sections
7.1(c)(ii), 7.1(d)(ii), 7.3(b)(i), 7.4(c)(ii), 7.5(b), 7.6(iv), and 7.7(a)(ii)
is hereby deleted in its entirety, and a new reference to “$6,500,000.00” is
hereby inserted in the place and stead of each such reference.


(viii)           In Section 8.2(j)  of the Loan Agreement, the following proviso
is hereby inserted after the word “days” but before the semicolon following said
word:


 
“provided, however, that the judgment rendered in that certain case entitled
SynQor v. Artesyn Technologies, Inc. et al., and filed in 2007 in the United
States District Court for the Eastern District of Texas, which judgment was
rendered on or about December 22, 2010, shall not constitute an Event of Default
hereunder so long as the aggregate amount of said judgment applicable to the
Borrower and its Subsidiaries does not exceed $9,000,000.00.”



 (ix)           In Exhibit “C” of the Loan Agreement (i.e., “Form of Revolving
Credit Loan Note”), the existing reference to “$20,000,000.00” is hereby deleted
in its entirety, and a new reference to “$30,000,000.00” is hereby inserted in
its place and stead.


(x)           Any and all references to the “Loan Agreement” are hereby amended
and modified to refer to the Loan Agreement as amended and modified by this
Fifth Amendment.


(xi)           Any and all references to the “Note” are hereby amended and
modified to refer to the Revolving Credit Loan Note as amended and modified by
this Fifth Amendment


2.           Amendments to other Loan Documents.  Any and all references in any
Loan Document to the “Loan Agreement” and the “Note” are hereby amended and
modified to refer to the Loan Agreement, as amended and modified by this Fifth
Amendment and the Guaranty Supplement No. 2, and the Revolving Credit Loan Note,
as amended and modified up through this Fifth Amendment and the First Allonge.


3.           Satisfaction of Conditions Precedent to the Acquisition.  The
Borrower, the Guarantors, and the Lender, as applicable, hereby represent and
warrant that all conditions precedent to the Formation set forth in the Loan
Agreement, including, without limitation, those conditions precedent set forth
in Section 6.9 of the Loan Agreement, have been fully satisfied.


4.           Remaking of Representations and Warranties.  All representations
and warranties contained in the Loan Agreement, as amended and modified by this
Fifth Amendment and the Guaranty Supplement No. 2, and all of the other Loan
Documents as amended and modified up through this Fifth Amendment and the First
Allonge, are true, accurate, and complete as of the date hereof and shall be
deemed continuing representations and warranties so long as the Revolving Credit
Facility shall remain outstanding.


5.           No Amendment of Other Terms.  All other terms and conditions of the
Loan Agreement, as amended and modified by this Fifth Amendment and the Guaranty
Supplement No. 2, the Revolving Credit Loan Note, as amended and modified up
through this Fifth Amendment and the First Allonge, and all of the other Loan
Documents, in each case as amended and modified up through this Fifth Amendment,
remain in full force and effect, except as amended and modified herein, and the
parties hereto hereby expressly confirm and reaffirm all of their respective
liabilities, obligations, duties and responsibilities under and pursuant to the
Loan Agreement, the Revolving Credit Loan Note, and all of the other Loan
Documents.


 
 

--------------------------------------------------------------------------------

 
6.           Further Agreements and Representations.  The Borrower and the
Guarantors do hereby (i) ratify, confirm, and acknowledge that the Loan
Agreement, as amended and modified by this Fifth Amendment and the Guaranty
Supplement No. 2, the Revolving Credit Loan Note, as amended and modified up
through this Fifth Amendment and the First Allonge, and all other Loan
Documents, in each case as amended and modified up through this Fifth Amendment,
continue to be valid, binding and in full force and effect, (ii) acknowledge and
agree that, as of the date hereof, the Borrower has no defense, set-off,
counterclaim, or challenge against the payment of any sums due and owing to the
Lender or the enforcement of any of the terms of the Loan Agreement and/or any
of the other Loan Documents, (iii) acknowledge and agree that all
representations and warranties of the Borrower and the Guarantors contained in
the Loan Agreement and the other Loan Documents are true, accurate, and correct
as of the date hereof as if made on and as of the date hereof, except to the
extent any such representation or warranty is by its terms limited to a certain
date or dates in which case it remains true, accurate, and correct as of such
date or dates and that none of the corporate documents of the Borrower or the
Guarantors have been materially amended, modified, or supplemented since
February 12, 2007 (or, in the case of Cinch Connectors and Bel Worksop, since
January 29, 2010 and December 7, 2010, respectively), and (iv) represent and
warrant that the Borrower and the Guarantors have taken all necessary action
required by law and by their respective corporate governing documents to execute
and deliver this Fifth Amendment and that such execution and delivery
constitutes the legal and validly binding action of such entities.


7.           No Novation.  It is the intention of the parties hereto that this
Fifth Amendment shall not constitute a novation.


8.           Additional Documents; Further Assurances. The Borrower and the
Guarantors hereby covenant and agree to execute and deliver to the Lender, or to
cause to be executed and delivered to the Lender contemporaneously herewith, at
their sole cost and expense, any other documents, agreements, statements,
resolutions, certificates, opinions, consents, searches, and information as the
Lender may reasonably request in connection with the matters or actions
described herein.  The Borrower and the Guarantors hereby further covenant and
agree to execute and deliver to the Lender, or to use reasonable efforts to
cause to be executed and delivered to the Lender, at their sole cost and
expense, from time to time, any and all other documents, agreements, statements,
certificates, and information as the Lender shall reasonably request to evidence
or effect the terms of the Loan Agreement, and/or any of the other Loan
Documents.  All such documents, agreements, statements, etc., shall be in form
and content reasonably acceptable to the Lender.


9.           Fees, Costs, Expenses and Expenditures. The Borrower shall pay all
of the Lender’s reasonable expenses in connection with this Fifth Amendment,
including, without limitation, reasonable fees and disbursements of Lender’s
legal counsel.


10.           No Waiver.  Nothing contained herein constitutes an agreement or
obligation by the Lender to grant any further amendments to any of the Loan
Documents, as amended and modified hereby, and nothing contained herein
constitutes a waiver or release by the Lender of any rights or remedies
available to the Lender under the Loan Documents, as amended and modified
hereby, at law or in equity.


 
 

--------------------------------------------------------------------------------

 
11.           Waiver, Release and Indemnification by the Borrower and Waiver and
Release by the Guarantors.  To induce the Lender to enter into this Fifth
Amendment, the Borrower and the Guarantors, and any person or entity claiming by
or through any or all of them, each waives and releases and forever discharges
the Lender and its officers, directors, shareholders, agents, parent
corporation, subsidiaries, affiliates, trustees, administrators, attorneys,
predecessors, successors, and assigns and the heirs, executors, administrators,
successors, and assigns of any such person or entity, as releasees (hereinafter
collectively referred to as the “Releasees”) from any liability, damage (whether
direct or indirect, consequential, special, exemplary, or punitive), claim
(including, without limitation, any claim for contribution or indemnity), loss
or expense of any kind, in each case whether now known or unknown, past or
present, asserted or unasserted, contingent or liquidated, at law or in equity,
that it may have against any Releasee arising from the beginning of time through
the date hereof arising out of or relating to the Revolving Credit
Facility.  The Borrower further agrees to indemnify and hold the Releasees
harmless from any loss, damage, judgment, liability, or expense (including
attorneys’ fees) suffered by or rendered against the Lender on account of any
claims of third parties arising out of or relating to the Revolving Credit
Facility.  The Borrower further states that it has carefully read the foregoing
release and indemnity and the Guarantors further state that they have carefully
read the foregoing release, and each of the Borrower and the Guarantors knows
the contents thereof and grants the same as its own free act and deed.
 
12.           Binding Effect; Governing Law.  This Fifth Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and/or assigns.  This Fifth Amendment shall be governed by and
construed in accordance with the laws of the State of New Jersey.


13.           Counterparts.  This Fifth Amendment may be executed by one or more
of the parties to this Fifth Amendment in any number of separate counterparts
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

US_ACTIVE-105078300.3 3/5/12 2:11 PM
[FIFTH AMENDMENT TO CREDIT AND
GUARANTY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Lender, the Borrower, and the Guarantors have duly
executed and delivered this Fifth Amendment, all as of the day and year first
written above.


BORROWER:
 
 
BEL FUSE INC., a New Jersey corporation





By:
   

 
Colin Dunn

 
Vice President





 
GUARANTORS:



BEL VENTURES INC., a Delaware corporation


BEL POWER INC., a Massachusetts corporation


BEL TRANSFORMER INC., a Delaware corporation


BEL CONNECTOR INC., a Delaware corporation


CINCH CONNECTORS, INC., a Delaware corporation


 
AS TO EACH OF THE FOREGOING:





By:
   

 
Colin Dunn

 
Vice President of each of the above-referenced corporations





BEL WORKSOP LLC,
a Delaware limited liability company


By:           Bel Fuse Inc., its sole member




By:                                                      
Colin Dunn
 
Vice President






 
LENDER:



 
BANK OF AMERICA, N.A.







By:                                                                           
David J. Bardwil
Senior Vice President


 